Citation Nr: 1814618	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for cerebral ataxia claimed as balance problems, dizzy spells, and walking problems, as due to traumatic brain injury.

3. Entitlement to service connection for seizures as due to traumatic brain injury (TBI). 

4. Entitlement to service connection for bilateral hip strain. 

5. Entitlement to service connection for bilateral knee strain. 

6. Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	David Anaise, M.D., J.D. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987 and from March 10, 2003 to December 26, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See April 2017 Board Hearing.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

In addition, there appear to be outstanding VA treatment reports.  In an April 2017 statement, the Veteran reported that he first experienced a seizure while at Osbourne Hospital.  In addition, the Veteran received treatment for his disabilities at the VA Tucson and VA Preston medical facilities.  As these records are pertinent to the claim, efforts should be undertaken to obtain these them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

As for the claim for nonservice-connected pension benefits, the Veteran has asserted that he is unemployable due to physical and mental disabilities.  VA improved (nonservice-connected) pension benefits are payable to certain veterans who are permanently and totally disabled from nonservice-connected disabilities that are not the result of willful misconduct.  There are threshold service and income requirements.  38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3 (a)(3) (2017) (requiring service of 90 days or more during a period of war and net worth and annual income below a certain amount).  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's claimed disabilities for pension purposes. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to hospitalization record at the Osbourne Hospital from 2007 to 2010.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Obtain all outstanding VA treatment records and associate them with the claims file.  Special attention is directed to the VA Preston Hospital and VA Tucson Hospital records from 2003 onward as well as treatment from Dr. J.H. pertaining to treatments for the Veteran's hips and knees.  

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed bilateral hip strain and bilateral knee strain disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  

After reviewing the file, obtaining a complete medical, social, and occupational history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee strain and bilateral hip strain had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or manifested within one year of service separation

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's asserting of being injured after a parachute jump;

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his TBI.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his TBI is related to his military service.

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's assertion that in 2001 and he fell on the way to the shower, loss consciousness, and had a head laceration;

*  The Veteran's assertion that while in a car, he hit a sand dune and hit his head on a window. 

6.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed seizure disorder.  All indicated tests and studies should be completed.  The examiner should opine as to: 

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that any current seizure disorder began during active service, or is related to any incident during active service, 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder was aggravated by (i.e. worsened by) the Veteran's TBI.

7.  Schedule the Veteran a VA examination with an appropriate examiner to determine the etiology of his cerebral ataxia disorder. All indicated tests and studies should be completed.  The examiner should opine as to: 

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that any current cerebral ataxia disorder began during active service, or is related to any incident during active service, 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current cerebral ataxia disorder was aggravated by (i.e. worsened by) the Veteran's TBI.

8.  Schedule the Veteran for an appropriate VA examination for non-service connected pension purposes to assist in determining the nature and current severity of disabilities as may permanently preclude his ability to follow a substantially gainful occupation.  The claims file should be made available to the examiner for review. The examiner should also request an occupational and social history from the Veteran.

9.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




